Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 1 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 2 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 3 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 4 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 5 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 6 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 7 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 8 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 9 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 10 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 11 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 12 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 13 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 14 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 15 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 16 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 17 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 18 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 19 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 20 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 21 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 22 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 23 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 24 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 25 of 26
Case 19-11437   Doc 17   Filed 05/06/19 Entered 05/07/19 08:19:45   Desc Main
                          Document     Page 26 of 26
